Exhibit 10.36
 

CHANGE IN CONTROL AGREEMENT



This Change in Control Agreement (the "Agreement") between Phillip G. Creek (the
"Employee"), and M/I Homes, Inc. (the "Company"), is effective March 8, 2004
(the "Effective Date").



WHEREAS , the Employee currently is employed by the Company, and serves as the
Company’s Senior Vice President, Chief Financial Officer and Treasurer and the
Employee is willing to continue to serve in such capacity for the Company; and
 
WHEREAS , the Company desires to provide additional payments and benefits to the
Employee, but only in the event of a Change in Control of the Company and a
termination of the Employee’s employment as hereinafter provided;
 
NOW, THEREFORE
, in consideration of the mutual promises and agreements hereinafter set forth,
the Company and the Employee agree as follows:
 
1.00  DEFINITIONS
 
When used in this Agreement, the following terms will have the meanings given to
them in this section unless another meaning is expressly provided elsewhere in
this Agreement. When applying these definitions, the form of any term or word
will include any of its other forms and the word "including" will mean
"including, without limitation."
 
1.01    Board . The board of directors of the Company.
 
1.02  Cause. [1]  Any act of fraud, intentional misrepresentation, embezzlement
or misappropriation or conversion of the assets or business opportunities of the
Company by the Employee, [2]  conviction of the Employee of a felony, or [3] 
the Employee’s [a]  willful refusal to substantially perform assigned duties
(other than any refusal resulting from incapacity due to physical or mental
illness, including Disability), [b]  willful engagement in gross misconduct
materially injurious to the Company or [c]  breach of any material term of this
Agreement. However, Cause will not arise [a]  solely because the Employee is
absent from active employment during periods of vacation, consistent with the
Company’s applicable vacation policy, or other period of absence initiated by
the Employee and approved by the Company or [b]  due to any event that
constitutes Good Reason.
 
1.03  Change in Control. [1] The acquisition by any person or group of persons
(within the meaning of Section 13 or 14 of the Exchange Act), other than Irving
E. Schottenstein or any of his immediate family members or lineal descendants,
any heir of any of the foregoing, any trust for the benefit of any of the
foregoing, any private charitable foundation or any partnership, limited
liability company or corporation owned or controlled by some or all of the
foregoing, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25 percent or more of the outstanding voting capital
stock of the Company, or [2] the failure of the directors of the Company on the
date hereof (the "Current Board"), or such directors who are elected or
recommended or endorsed for election to the board of directors of the Company by
a majority of the Current Board or their successors so elected, recommended or
endorsed, to constitute a majority of the board of directors of the Company.
 
1.04  Code. The Internal Revenue Code of 1986, as amended, or any successor
statute.
 
1.05  Common Shares. The Company’s common shares, $.01 par value per share, or
any security issued in substitution, exchange or in place of the Company’s
common shares.
 
1.06  Company . M/I Homes, Inc. or any successor to its business or assets.
 
1.07  Date of Termination. The date specified in a Notice of Termination.
However, if either Party utilizes the procedures described in Section 4.00 to
dispute the basis on which the Employee’s employment is being terminated, the
Date of Termination will be established by the adjudicator acting under Section
4.01 but will never be later than the last day of the Employee’s active
employment as an employee of the Company.
 
1.08  Disability. A disability as defined in Code §22(e)(3).
1.09  Effective Period. Except as otherwise provided in this Agreement, the 24
consecutive calendar months beginning after a Change in Control occurring during
the Term, even if that period extends beyond the Term.
 
1.10  Exchange Act. The Securities Exchange Act of 1934, as amended, or any
successor statute.
 
1.11  Good Reason. The occurrence of any of the following events during the
Effective Period to which the Employee has not consented in writing:
[1]  Any breach of this Agreement of any nature whatsoever by or on behalf of
the Company;
[2]  A reduction in the Employee’s title, duties or responsibilities, as
compared to either [a]  the Employee’s title, duties or responsibilities
immediately before the Change in Control or [b]  any enhanced or increased
title, duties or responsibilities assigned to the Employee after the Change in
Control;
[3]  The permanent assignment to the Employee of duties that are inconsistent
with [a]  the Employee’s office immediately before the Change in Control, or [b]
 any more senior office to which the Employee is promoted after the Change in
Control;
[4]  The Company [a] reduces the Employee’s base salary, or [b] reduces the
annual cash bonus that the Employee is eligible to receive or changes the manner
in which such annual cash bonus is calculated;
[5]  A requirement that the Employee relocate to a principal office or worksite
(or accept indefinite assignment) to a location more than 30 miles from [a]  the
principal office or worksite to which the Employee was assigned immediately
before the Change in Control, or [b]  any location to which the Employee agreed,
in writing, to be assigned after the Change in Control; or
[6]  The Company attempts to amend or terminate this Agreement without regard to
the procedures described in Section 3.01.
 
1.12  Notice of Payment. The written notice by which the Company apprises the
Employee of [1]  the amount of any payment due under this Agreement, [2]  the
reason that amount is payable and [3]  the basis on which that payment was
calculated.
 
1.13  Notice of Termination. A written notice that describes in reasonable
detail the facts and circumstances claimed to provide a basis for Termination.
 
1.14  Parties. The Company and the Employee.
 
1.15  Term. Initially, the period beginning on the Effective Date and ending
midnight, March 7, 2009, (the "Termination Date"). Subject to Section 3.02, the
Term will automatically be extended for successive one-year periods beginning on
the Termination Date and anniversaries of each Termination Date.
 
1.16  Termination. Termination of the employee-employer relationship between the
Employee and the Company (or any subsidiary or affiliate of the Company) for any
reason, whether or not the Employee subsequently becomes a consultant or adviser
to the Company or serves as a member of the Board.
 
2.00  CHANGE IN CONTROL PAYMENTS
 
2.01  Calculation of Change in Control Payments. If a Change in Control occurs
and, either [1] during the Effective Period or within six (6) months prior to a
Change in Control, the Company provides the Employee with a Notice of
Termination stating that it is Terminating the Employee’s employment without
Cause, or [2] during the Effective Period, the Employee provides the Company
with a Notice of Termination stating that the Employee is Terminating his
employment for Good Reason, then the Company will:
[a]  Continue to pay the Employee’s compensation and other benefits through the
Date of Termination and also will pay the Employee the value of any unused
vacation days determined under the Company’s personnel policy. The amounts
attributable to unused vacation will be paid no later than 30 days after the
Employee’s Date of Termination (or, in the case in which employment is
Terminated within six (6) months prior to the Change in Control, within thirty
(30) days after the Change in Control).
[b]  Reimburse the Employee for the cost of continued participation in all
programs subject to the benefit provisions of the Consolidated Omnibus Budget
Reconciliation Act ("COBRA") for the period beginning on the Employee’s Date of
Termination and ending on the earlier of [i]  the date the Employee acquires
replacement coverage or [ii]  the maximum coverage period prescribed by COBRA.
These amounts will be reimbursed on the date the required premium is due (or, in
the case in which employment is Terminated within six (6) months prior to the
Change in Control, any premiums due between the Date of Termination and the
Change in Control, unless otherwise paid by the Company, will be reimbursed to
the Employee in a single lump sum within five (5) days of the Change in
Control).
[c]  Pay the Employee a lump sum equal to the amount described in this
subsection. This payment will be made no more than 60 days after the Employee’s
Date of Termination (or, in the case in which employment is Terminated within
six (6) months prior to the Change in Control, within sixty (60) days after the
Change in Control). The amount payable under this subsection will be the sum of:
[i]  200 percent of the average of the Employee’s base salary during the three
(3) calendar years immediately preceding the Employee’s Date of Termination;
plus
[ii]  200 percent of the average annualized cash bonus earned by the Employee
during the three (3) fiscal years of the Company immediately preceding the
Employee’s Date of Termination.
[d]  Provide a ny other benefits (including change in control benefits) to which
the Employee is entitled under any other plan, program or agreement with the
Company.
[e]  If appropriate, pay the additional amount described in Section 2.02.
 
2.02  Effect of Code §280G. If the sum of the payments described in Section 2.01
constitute "excess parachute payments" as defined in Code §280G(b)(1), the
Company will either:
[1]  Reimburse the Employee for the amount of any excise tax due under Code
§4999, if this procedure provides the Employee with an after-tax amount that is
larger than the after-tax amount produced under Section 2.02[2]; or
[2]  Reduce the Employee’s benefits under this Agreement so that the Employee’s
total "parachute payment" as defined in Code §280G(b)(2)(A) under this and all
other agreements will be $1.00 less than the amount that would be an "excess
parachute payment" if this procedure provides the Employee with an after-tax
amount that is larger than the after-tax amount produced under Section 2.02[1].
If Section 2.02[2] applies, within 10 days of the Date of Termination (or, in
the case in which employment is Terminated within six (6) months prior to the
Change in Control, within ten (10) days after the Change in Control), the
Company will apprise the Employee of the amount of the reduction ("Notice of
Reduction"). Within 10 days of receiving that information, the Employee may
specify how (and against which benefit or payment source) the reduction is to be
applied ("Notice of Allocation"). The Company will be required to implement
these directions within 10 days of receiving the Notice of Allocation. If, the
Company has not received a Notice of Allocation from the Employee within 10 days
of the date of the Notice of Reduction or if the allocation provided in the
Notice of Allocation is not sufficient to fully implement Section 2.02[2], the
Company will apply Section 2.02[2] proportionately based on the amounts
otherwise payable under Section 2.01 or, if a Notice of Allocation has been
returned that does not sufficiently implement Section 2.02[2], on the basis of
the reductions specified in the Notice of Allocation.
 
2.03  Conditions Affecting Payments.
[1]  Except as expressly provided in this Agreement, the Employee’s right to
receive the payments described in this Agreement will not decrease the amount
of, or otherwise adversely affect, any other benefits payable to the Employee
under any other plan, agreement or arrangement between the Employee and the
Company.
[2]  The Employee is not required to mitigate the amount of any payment
described in this Agreement by seeking other employment or otherwise, nor,
except as provided in Section  2.02[2], will the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation or
benefits the Employee earns, or is entitled to receive, in any capacity after
Termination or by reason of the Employee’s receipt of or right to receive any
retirement or other benefits attributable to employment with the Company on or
after Termination.
[3]  However, the amount of any payment made under this Agreement will be
reduced by amounts the Company is required to withhold in payment (or in
anticipation of payment) of any income, wage or employment taxes imposed on the
payment.
 
3.00  AMENDMENT AND TERMINATION
 
3.01  Amendment. This Agreement may be amended at any time by a written
agreement executed by each of the Parties.
 
3.02  Termination. This Agreement will terminate on the earliest of the
following to occur:
[1]  The Employee’s employment with the Company is Terminated more than six (6)
months before a Change in Control;
[2]  The Parties mutually agree, in writing, to terminate this Agreement,
whether or not it is replaced with a similar agreement; or
[3]  All payments due under this Agreement have been fully paid.
 
4.00  DISPUTE RESOLUTION
4.01  Arbitration Any [1]  disagreement concerning the calculation of any
payment due under this Agreement, [2]  breach of any term of this Agreement or
[3]  other dispute or controversy arising out of or relating to this Agreement,
including the basis on which the Employee is Terminated, will be resolved by
arbitration in accordance with the rules of the American Arbitration
Association. The award of the arbitrator will be final, conclusive and
nonappealable and judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction. The arbitrator must be an
arbitrator qualified to serve in accordance with the rules of the American
Arbitration Association and one who is approved by the Company and the Employee.
If the Employee and the Company fail to agree on an arbitrator, each must
designate a person qualified to serve as an arbitrator in accordance with the
rules of the American Arbitration Association and these persons will select the
arbitrator from among those persons qualified to serve in accordance with the
rules of the American Arbitration Association. Any arbitration relating to this
Agreement will be held in the city in which the Employee’s last principal place
of employment with the Company before the Employee’s Date of Termination is or
was located or another place the Parties mutually select immediately before the
arbitration.
 
4.02  Costs. The Company will bear all reasonable costs associated with any
dispute arising under this Agreement, including reasonable accounting and legal
fees incurred by the Employee through any proceeding described in Section 4.01.
 
4.03  Payment During Dispute Resolution Period. If otherwise due, the Company
may not defer payment of any amount that is not being contested under Section
4.01.
 
5.00  MISCELLANEOUS
 
5.01  Assignment. Except as otherwise provided in this Section 5.01, this
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective heirs, representatives, successors and assigns. This Agreement
shall not be assignable by the Employee, and shall be assignable by the Company
only to any corporation or other entity resulting from the reorganization,
merger or consolidation of the Company with any other corporation or entity or
any corporation or entity to which the Company may sell all or substantially all
of its assets, and this Agreement must be so assigned by the Company to, and
accepted as binding by such other corporation or entity in connection with any
such reorganization, merger, consolidation or sale.
 
5.02  Notices. All notices and other communications provided for in this
Agreement must be written and will be deemed to have been given when deposited
with a reputable overnight delivery service or in United States registered mail,
return receipt requested, postage prepaid, to the Parties at the following
addresses or at such other address as a Party may specify by notice to the
other:
To the Company:
      M/I Homes, Inc.
      3 Easton Oval
      Columbus, Ohio 43219
      Attn: General Counsel


To the Employee:
Phillip G. Creek
6961 Lake Trail Drive
Westerville, Ohio 43082


5.03  Complete Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement have
been made by either Party that are not set forth expressly in this Agreement.
 
5.04  Applicable Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws (but not the law of conflicts of
laws) of the State of Ohio.
 
5.05  Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.
 
IN WITNESS WHEREOF , the Parties hereto have executed this Agreement to be
effective as of the date and year first above written.
M/I HOMES, INC.
                        By:____________________________________
                        Title:__________________________________



EMPLOYEE
                        _______________________________________
  Phillip G. Creek
